             Case 2:15-cr-00225-APG-NJK Document 60 Filed 12/04/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     Melanee.Smith@usdoj.gov
6    Attorneys for the United States of America

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,
9                                                      Case No.: 2:15-cr-00225-APG-NJK
                               Plaintiff,
10                                                        Stipulation to Continue Revocation Hearing
                   vs.
11
      KENNETH RUSSELL JENKINS,
12
                              Defendant.
13

14       IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A. Trutanich,

15   United States Attorney, District of Nevada, Melanee Smith, Assistant United States Attorney,

16   representing the United States of America, and Jess Marchese, counsel for the defendant, that the

17   revocation hearing currently scheduled for December 8, 2020 at 10:00 a.m., be vacated and

18   continued for at least thirty (30) days, or to a date and time to be set by this Honorable Court.

19       This Stipulation is entered into for the following reasons:

20           1.      On October 27, 2020 a revocation hearing was held and defendant admitted to the

21   violations as alleged in petition ECF No. 48/49.

22           2.      Sentencing was held in abeyance to allow defendant to come into compliance.

23           3.      Defendant has been doing well and a new probation officer was assigned to his

24   case.


                                                      1
           Case 2:15-cr-00225-APG-NJK Document 60 Filed 12/04/20 Page 2 of 3



1           4.     Additional time is necessary to allow the new probation officer and defendant to

2    form a relationship.

3           5.     United States Probation Officer Donnette Johnson is in agreement that a

4    continuance is appropriate.

5           6.     The defendant does not oppose the continuance.

6           7.     The parties do not oppose the continuance.

7           This is the first stipulation to continue filed herein.

8    DATED this 4th day of December, 2020.

9                                                                 NICHOLAS A. TRUTANICH
                                                                  United States Attorney
10
           /s/ Jess Marchese                                             /s/ Melanee Smith
11   By_______________________                                    By_________________________
     JESS MARCHESE                                                MELANEE SMITH
12   Counsel for Kenneth Russell Jenkins                          Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24


                                                       2
           Case 2:15-cr-00225-APG-NJK Document 60 Filed 12/04/20 Page 3 of 3



1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                  Case No.: 2:15-cr-00225-APG-NJK
                           Plaintiff,
4                                                  ORDER GRANTING STIPULATION TO
                 vs.                               CONTINUE REVOCATION HEARING
5
     KENNETH RUSSELL JENKINS,
6
                           Defendant.
7

8           IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

9    December 8, 2020, at 10:00 a.m. be vacated and continued to January 14, 2021,

10   at 9:30 a.m.; or to a time and date convenient to the Court in Courtroom 6C.

11                4th
     DATED this _________ day of December, 2020.

12

13                                                     ________________________________
                                                       HONORABLE ANDREW P. GORDON
14                                                     United States District Court Judge

15

16

17

18

19

20

21

22

23

24


                                                   3
